UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): September 27, 2013 LAREDO RESOURCES CORP. (Exact Name of Registrant as Specified in Charter) Nevada 333-171457 90-0822497 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 300 Jameson House 838 Hastings Street Vancouver, British Columbia V6C0A6 (604) 669-9000 Registrant’s telephone number, including area code: 604-669-9000 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 DFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4 (c) under the Exchange Act (17 CFR 240.13e-4(c)) LAREDO RESOURCES CORP. CURRENT REPORT ON FORM 8-K SECTION 5. CORPORATE GOVERNANCE AND MANAGEMENT Item 5.02 AMENDMENT TO ARTICLES OF INCORPORATION OR BY-LAWS; CHANGE IN FISCAL YEAR Pursuant to the information provided in the Form 8-K filed September 11, 2013, the Board of Directors has proposed and passed, along with majority shareholder consent, the following amendments to the Articles of Incorporation. Furthermore, at the discretion of the Board of Directors, the Company may make available to all share holders of record the ability to participate in certain preferred share offerings subject to the rules and regulations set forth within the 1933 Securities Act. COMMON SHARES The Board of Directors has deemed it advisable to increase the authorized limit of the common stock to 2,000,000,000 shares at $0.00001 Par Value. CLASS A PREFERRED The Board of Directors has deemed it advisable to Authorize 100 Shares Class A Preferred Stock with a Par Value of $0.001. CLASS B PREFERRED The Board of Directors has deemed it advisable to Authorize 10,000,000 Class B Preferred stock with a Par Value of $0.001. CLASS C PREFERRED The Board of Directors has deemed it advisable to Authorize 10,000,000 Class C Preferred stock with a Par Value of $0.0001. CLASS D PREFERRED The Board of Directors has deemed it advisable to Authorize 10,000,000 Class D Preferred stock with a Par Value of $0.001. The Board of Directors has included the right and Preferences herein for the Class A and Class C Preferred Stock as Exhibit 99.4. 2 SECTION 9 – FINANCIAL STATEMENTS AND EXHIBITS Item 9.01 Financial Statements and Exhibits (a) Financial Statements of Business Acquired. Not applicable. (b) Pro forma Financial Information. Not applicable. (c) Shell Company Transaction. Not applicable. (d) Exhibits. Exhibit No. Description Certificate to Accompany Restated Articles or Amended and Restated Articles dated September 26, 2013. Consent Action in Lieu of a Special Meeting of the Shareholders of Laredo Resources Corp., dated September 17, 2013. Unanimous Consent to Action in Lieu of a Special Meeting of the Board of Directors of Laredo Resources Corp., dated September 17, 2013. Certificate of Designation, Series A Preferred Stock; Certificates of Designations, Preferences, Rights and Limitations of Series C Preferred Stock. 3 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. LAREDO RESOURCES CORP. Date: September 27, 2013 By: /s/ Robert Gardner Robert Gardner Chief Executive Officer 4
